Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a timing controller configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-9, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0070544, hereinafter Smith) in view of Ando et al. (US 2005/0151866, hereinafter Ando).
Re claim 1, Smith discloses, an image sensor comprising: a first shared pixel (310) comprising first to fourth subpixels sharing a first floating diffusion area (PD1-PD4 of 310, fig 14); a second shared pixel (301) disposed close to the first shared pixel in a first direction, and comprising fifth to eighth subpixels sharing a second floating diffusion area (PD1-PD4 of 301, fig 14); and a row driver (305) connected to the first to fourth subpixels respectively through first to fourth transmission control signal lines for exposure control (TGr1-TGr4 of 310, par [0139]), and to the fifth to eighth subpixels through fifth to eighth transmission control signal lines for exposure control (TGr1-TGr4 of 301, par [0139], see also par [0137]), wherein, in a first operation mode, the first to fourth subpixels are exposed for a long time, and the fifth to eighth subpixels are exposed for a short time
Smith fails to explicitly disclose limitations which are disclosed by Ando as follows: and a row driver (258) connected to the first to fourth subpixels respectively through first to fourth transmission control signal lines for exposure control (fig 13), and to the fifth to eighth subpixels through fifth to eighth transmission control signal lines for exposure control (fig 13), wherein, in a first operation mode, the first to fourth subpixels are exposed for a long time (figs 11-14, pars [0085]-[0086], length N), and the fifth to eighth subpixels are exposed for a short time (figs 11-14, pars [0085]-[0086], length S).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine and a row driver connected to the first to fourth subpixels respectively through first to fourth transmission control signal lines for exposure control, and to the fifth to eighth subpixels through fifth to eighth transmission control signal lines for exposure control, wherein, in a first operation mode, the first to fourth subpixels are exposed for a long time, and the fifth to eighth subpixels are exposed for a short time of Ando with the sensor of Smith in order to operate an image sensor to achieve an improved dynamic range.
Re claim 3, the combination of Smith and Ando discloses the limitations of claim 1 including a third shared pixel disposed close to the first shared pixel in a second direction orthogonal to the first direction (Smith par [0137], Ando figs 11-14), and comprising ninth to twelfth subpixels sharing a third floating diffusion area (Smith par [0137], Ando figs 11-14); and a fourth shared pixel disposed close to the third shared pixel in the first direction, and comprising thirteenth to sixteenth subpixels sharing a fourth floating diffusion area (Smith par [0137], Ando figs 11-14), wherein the row driver is connected to the ninth to twelfth subpixels respectively through ninth to twelfth transmission control lines for exposure control (Smith par [0137], Ando figs 11-14), and to the thirteenth to sixteenth subpixels respectively through the ninth to twelfth transmission control lines (Smith par [0137], Ando figs 11-14), and wherein, in the first operation mode, the ninth to sixteenth subpixels are exposed for a long time (Smith par [0137], Ando figs 11-14, pars [0085]-[0086]).
Re claim 5, the combination of Smith and Ando discloses the limitations of claim 1 including wherein the row driver is connected to the first and second shared pixels through one selection signal line for selecting a shared pixel (Smith pars [0132]-[0133]) and one reset signal line for resetting a floating diffusion area (Smith pars [0132]-[0133]).
Re claim 7, the combination of Smith and Ando discloses the limitations of claim 1 including wherein the first shared pixel is connected to a first column output line, and wherein the second shared pixel is connected to a second column output line (Smith fig 14, Ando fig 11).
Re claim 8, the combination of Smith and Ando discloses the limitations of claim 1 including a timing controller (Smith 303, Ando 256) configured to control the row driver to perform exposure in units of shared pixels in the first operation mode (Ando figs 11-14, pars [0085]-[0086], length N), and perform exposure in units of subpixels in a second operation mode (Ando figs 11-14, pars [0085]-[0086], length S).
Claims 9, 15, and 17 are rejected for the reasons stated in claims 1/3, 5, and 1/8, respectively. The sensors as claimed would have been obvious and expected by the sensor of Smith and Ando.
Re claim 16, the combination of Smith and Ando discloses the limitations of claim 9 including wherein each of the first to fourth shared pixels comprises 3x3 or 4x4 subpixels (Smith fig 14, Ando figs 11-14).
Re claim 18, the combination of Smith and Ando discloses the limitations of claim 9 including wherein, in a first operation mode, the timing controller is configured to control the first shared pixel to be exposed for a long time by using the first to fourth transmission signal lines, and the second shared pixel to be exposed for a short time by using the fifth to eighth transmission signal lines (Ando figs 11-14, pars [0085]-[0086]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Ando as applied to claim 1 above, and further in view of Funatsu et al. (US 2015/0201139, hereinafter Funatsu).
Re claim 6, the combination of Smith and Ando discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Funatsu as follows: wherein each of the first to fourth subpixels comprises a first color filter (fig 1), and wherein each of the fifth to eighth subpixels comprises a second color filter (fig 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein each of the first to fourth subpixels comprises a first color filter (fig 1), and wherein each of the fifth to eighth subpixels comprises a second color filter of Funatsu with the sensor of Smith and Ando in order to operate an image sensor to achieve an improved dynamic range and color accuracy.



Allowable Subject Matter
Claim 2, 4, 10-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696